Citation Nr: 1129928	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss. 

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for left foot heel spur surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to December 1987.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, denying entitlement to the benefits sought. 

In April 2010, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record.                    In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that        the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that  he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Thereafter, in December 2010 the Veteran submitted additional evidence comprised of the VA operative report from an October 1994 left foot surgical procedure.            Though the report was provided without an accompanying waiver of RO initial consideration of the evidence, the RO ultimately will have such an opportunity as the Veteran's claim for section 1151 benefits is being remanded below.

The record further reflects that the Veteran has previously requested an extension of time before the Board to submit still further evidence. He most recently indicated  in April 2011 that he needed additional time and would send in evidence by          June 2011. As that timeframe has since passed (without the receipt of any new evidence), the Board concludes there is no extant obligation to grant a motion for extension of the time limitation to file evidence, and consideration of this appeal may proceed. 

The Board decides the claim for increased rating for hearing loss. The issue of entitlement to section 1151 benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than numerical designations of Level I in the right ear, and Level II in the left ear. 


CONCLUSION OF LAW

The criteria are not met for a compensable rating for bilateral hearing loss.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from July 2006 and April 2008 regarding a claim for increased rating for hearing loss, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and         38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional      VA medical records, private treatment records and other Federal records.                       See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).In this instance, the initial  VCAA notice correspondence was sent before issuance of the August 2007 rating decision adjudicating the claim now before the Board. This letter met the standard for timely notice. Meanwhile, the April 2008 VCAA notice letter was sent after the rating decision on appeal, and thus technically was untimely. However, the Veteran has had an opportunity to respond to the subsequent issued VCAA notice letter in advance of the October 2009 SSOC readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate         in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining VA outpatient records, and arranging for the Veteran to undergo VA Compensation and Pension examination where warranted to determine the severity of symptomatology in connection with service-connected disability. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).              

The Board further finds that the most recent VA audiological examination dated from September 2009 provides a sufficiently recent depiction of service-connected disability. This exam transpired less than two years ago, and there is no documentary evidence of worsening of hearing loss. Moreover, as set forth below, the September 2009 VA exam results were not within any proximity to what would establish any higher disability rating, substantiating the unlikelihood that there has been significant progression since to the level that would qualify for the higher evaluation sought. As such, the Board concludes that the existing VA examination record is sufficient for adjudicative purposes.            

In furtherance of his claim, the Veteran provided several personal statements, and an audiogram from a private treatment provider. He testified during a Travel Board hearing. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

The Veteran filed a claim for increased rating for service-connected bilateral hearing loss that was received at the RO in May 2006.

There is of record a VA outpatient audiological evaluation report dated from January 2006. Upon evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
35
LEFT
10
10
20
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

The Veteran underwent VA audiological examination in May 2007. He reported that his primary concern regarding hearing loss was difficulty understanding conversational speech. Audiological evaluation revealed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
35
35
LEFT
25
20
30
30
30

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear. The audiological testing results were summarized as being consistent with mild hearing loss bilaterally with good speech discrimination in both ears. 

Also on file is a December 2007 private audiological evaluation report. Interpreting these findings as best as possible from a graphical chart, results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
50
50
LEFT
25
30
35
--
40

Speech audiometry revealed speech recognition ability of 100 percent in both ears. 

The Veteran underwent VA re-examination in June 2008. He again reported that his situation of greatest difficulty was hearing conversation if there was background noise. On authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
45
LEFT
35
30
35
35
35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.

Another VA examination was completed in September 2009. At that time,               the Veteran reportedly did not have any effect from bilateral hearing loss upon occupational duties, or upon usual daily activities. An audiogram showed as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
45
50
55
LEFT
55
50
35
50
50

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

Given objective consideration of the above findings in light of the applicable rating criteria, the Board concludes that there is no basis to assign a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss.        In this particular case, the May 2007 VA Compensation and Pension examination report provides the most pronounced depiction yet of the severity of bilateral hearing loss, though when reviewed under the pertinent rating standard it still    does not substantiate a compensable evaluation. The audiological findings obtained and as reported above indicated hearing loss consistent with the numerical designation of Level I the right ear and Level II in the left ear (factoring in both puretone thresholds and speech discrimination scores), amounting to a noncompensable rating when considered under 38 C.F.R. § 4.85, Table VI. It is further noted that at no point was there a pattern of "severe" hearing impairment in either the right or left ear, in which situation Table VIA is also for application (under which word discrimination test results are excluded). See 38 C.F.R. § 4.86. Thereafter, the September 2009 VA examination reflects the apparent worsening of puretone audiometric test results, but associated with the improvement of speech discrimination scores to 100 percent in both ears. Under these circumstances, the net effect is the assignment of Level I designation in both ears, which does not correspond to a compensable rating. In interpreting the medical findings set forth above, the Board is constrained to apply the mathematical formulas inherent to the governing rating criteria. Apart from the audiometric data conveyed above, there        is no other basis upon which to objectively review the severity of the Veteran's bilateral hearing loss. 

The Board is fully cognizant of the arguments raised by the Veteran's representative indicating dissatisfaction with the VA Compensation and Pension examination procedures involving the use of audiometric testing within a sound-controlled room. In the decision issued by the U.S. Court of Appeals for Veterans Claims (Court), Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court evaluated a substantially similar argument on the merits, and determined that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes. On reviewing those regulatory provisions governing the duty to provide medical examinations, the Court held that VA's interpretation of them to permit evaluating hearing loss based on audiometric testing in a sound-controlled facility, and as expressly set forth in a handbook articulating the policy of examination practices, was a reasonable interpretation.        In the instant case, the Veteran also has not provided or alluded to any source of new scientific or medical evidence that would call into question the use of          sound-controlled testing  as a measurement device. 

The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment. Under this standard, the criteria for a compensable rating  is not met. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, by all indication he has voluntarily retired. There also is no indication of a particularly substantial, undue or unusual impact upon functional capacity that would manifest in a workplace setting. See e.g., Martinak, supra (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities). Moreover, the Veteran's service-connected hearing loss also            has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a compensable rating for bilateral hearing loss. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     




ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 


REMAND

The Board finds that the Veteran's claim for compensation benefits under               38 U.S.C.A. § 1151 following left foot heel spur surgery requires additional development before a decision may be forthcoming. 

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151            (West 2002 & Supp. 2010); 38 C.F.R. § 3.358(a) (2010). 

To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. See also VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b). 

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability. If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation. 38 C.F.R. § 3.361(c)(1). 

Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent. 38 C.F.R. § 3.361(d)(1). Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).

Here, the Veteran claims to have sustained unexpected injury following an    October 1994 left foot surgery, specifically, an excision of left heel spur, with plantar fasciitis release. The Veteran has since described having developed after the surgery ongoing left heel pain, left foot numbness, and a permanent limp with inability to control the directional motion of his foot causing him to sometimes fall down. Recently, through several of his own medical records requests, the Veteran was able to procure a copy of the original October 2004 surgical report. There are also VA outpatient clinical records from the mid-2000s which document his complaint of ongoing left heel pain. 

As an initial matter, there may be further available treatment records from the    mid-1990s onward that would help document any post-surgical left foot symptomatology. To this effect, the original October 1994 surgical report was finally acquired through much effort on the Veteran's part (as a portion of his medical records at Biloxi, Mississippi VA Medical Center (VAMC) was apparently permanently damaged following Hurricane Katrina in 2005) from the Eisenhower VAMC in Leavenworth, Kansas. Given the reasonable likelihood that further treatment records from this facility are on file, and given thus far the relative paucity of VA outpatient records that have been available, the Board finds that             a records search with the Eisenhower VAMC would be prudent. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

To ensure completeness of the record, the Board further finds that a VA Compensation and Pension examination is necessary to address the matter in this case of whether there is indeed additional disability resultant from faulty or negligent treatment obtained at a VA facility. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should contact the Eisenhower VAMC in Leavenworth, Kansas, and request copies of all available records of treatment from that facility pertaining to treatment of the Veteran. All records and responses received should be associated with the claims file.

2. The RO/AMC should schedule the Veteran for a VA podiatric examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should address the following inquiries:

* The examiner should initially indicate the diagnosis of any disability involving pain, numbness, or other functional limitation of           the Veteran's left foot, which did not manifest  prior to October 1994 surgery. 

* Provided the existence of an additional disability is confirmed, then the examiner must indicate whether the October 1994 left heel spur excision, with plantar fascial release, was the       actual cause of additional disability. 

* The examiner should also indicate: (a) whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or (b) whether the proximate cause of the additional disability was an event not reasonably foreseeable (as foreseeability is defined within the context of  38 C.F.R. § 3.361(d)(2)).

The VA examiner should include in the examination report the rationale for all opinions expressed. However,  if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal for section 1151 benefits in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the Next Page)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


